     Case 5:21-cv-00818-JWH-KK Document 8 Filed 07/06/21 Page 1 of 12 Page ID #:40




1    BRIAN BOYNTON
     Acting Assistant Attorney General
2
     Civil Division
3    TRACY L. WILKISON
     Acting United States Attorney
4
     IRENE A. FIRIPPIS (DC Bar No. 1029548)
5    Trial Attorney
     Torts Branch, Civil Division
6
     Aviation, Space & Admiralty Litigation
7    United States Department of Justice
     P.O. Box 14271
8
     Washington, DC 20044-4271
9    Phone: (202) 514-4074
10   Fax: (202) 616-4002

11   Attorneys for the United States of America
12
                               UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15
     LUIS FLORES, an Individual                   No. 5:21-cv-00818 SHK
16
                 Plaintiff,
17                                                NOTICE OF MOTION AND MOTION
                        v.                        TO DISMISS, AND MEMORANDUM
18                                                IN SUPPORT
     UNITED STATES AIR FORCE and
19   DOES 1 TO 100, Inclusive                     Date: Tuesday, August 3, 2021
                                                  Time: 11:00 a.m.
20               Defendants.                      Courtroom: 3 or 4 of the George E. Brown,
                                                  Jr. Federal Building and United States
21                                                Courthouse, 3470 12th St., Riverside, CA
                                                  92501
22
23                                                Honorable United States Magistrate Judge
                                                  Shashi H. Kewalramani
24
25
26
27
28
     Case 5:21-cv-00818-JWH-KK Document 8 Filed 07/06/21 Page 2 of 12 Page ID #:41




1                    NOTICE OF MOTION AND MOTION TO DISMISS
2          PLEASE TAKE NOTICE that, on August 3, 2021 at 11 a.m., or as soon thereafter
3    as they may be heard, Defendants United States Air Force and/or United States of
4    America will and hereby move this Court for an order dismissing Plaintiff’s Federal Tort
5    Claims Act (FTCA) action for lack of subject matter jurisdiction pursuant to Rule
6    12(b)(1) of the Federal Rules of Civil Procedure, to the extent the Complaint (ECF No.
7    1) has legal effect. In the alternative, if the First Amended Complaint (ECF No. 7)
8    controls, Defendants will move for dismissal of the United States Air Force and Does 1-
9    100 as party Defendants. This Motion will be made before the Honorable Magistrate
10   Judge Shashi H. Kewalramani, in Courtroom 3 or 4, located in the George E. Brown, Jr.
11   Federal Building and United States Courthouse, 3470 12th St., Riverside, California,
12   92501.
13         The United States’ Motion to Dismiss should be granted for the following reasons.
14   First, the original Complaint is the operative pleading because the First Amended
15   Complaint was filed more than 21 days after service without the opposing party’s written
16   consent or the Court’s leave, rendering it a nullity. Fed. R. Civ. P. 15(a). The Court
17   lacks subject matter jurisdiction to adjudicate an FTCA action against the Air Force and
18   Does 1-100, the only named Defendants in the Complaint. The FTCA only permits suits
19   against the United States, not federal agencies or Doe Defendants. In the alternative,
20   should the Court consider the First Amended Complaint operative, it also lacks subject
21   matter jurisdiction as to the Air Force and Does 1-100 as party Defendants, and should
22   dismiss them for the same reasons, leaving the United States as the only remaining
23   Defendant.
24         This Motion is made upon this Notice, the attached Memorandum of Points and
25   Authorities in support thereof, and all pleadings, records, and other documents on file
26   with the Court in this action, and upon such oral argument as may be presented at the
27   hearing of this Motion.
28         This Motion is made following the telephonic conferences of counsel pursuant to
                                                 1
     Case 5:21-cv-00818-JWH-KK Document 8 Filed 07/06/21 Page 3 of 12 Page ID #:42




1    Local Rule 7-3, held on June 3, 2021, and multiple email exchanges on June 3, 9, 17,
2    2021. In writing and over the phone, undersigned Department of Justice counsel
3    provided notice that the Court lacks subject matter jurisdiction over the Air Force and
4    Does 1-100. Nonetheless, without seeking leave from the Court or obtaining the United
5    States’ written consent, Plaintiff proceeded to file the First Amended Complaint that
6    adds the United States but still improperly names the Air Force and Does 1-100 as
7    Defendants.
8
9     Dated: July 6, 2021                      Respectfully submitted,
10                                             BRIAN M. BOYNTON
                                               Acting Assistant Attorney General
11                                             Civil Division
12
                                               TRACY L. WILKISON
13                                             Acting United States Attorney
14
                                               /s/ Irene A. Firippis
15                                             IRENE A. FIRIPPIS
                                               Trial Attorney
16                                             United States Department of Justice
17                                             Attorneys for the United States Air Force and
                                               United States of America
18
19
20
21
22
23
24
25
26
27
28
                                                 2
     Case 5:21-cv-00818-JWH-KK Document 8 Filed 07/06/21 Page 4 of 12 Page ID #:43




1                           MEMORANDUM OF POINTS AND AUTHORITIES
2         I.    INTRODUCTION
3               Plaintiff has filed a personal injury action pursuant to the Federal Tort Claims Act
4    (FTCA). The Court should dismiss the action for lack of subject matter jurisdiction
5    because the operative Complaint (ECF No. 1) impermissibly sues the Air Force and
6    unnamed Doe parties and fails to name the United States as a Defendant. Plaintiff’s First
7    Amended Complaint (ECF No. 7) attempts to add the United States as a Defendant but is
8    a nullity because Plaintiff did not comply with Fed. R. Civ. P. 15(a) before filing it.
9    Should the Court nonetheless find the First Amended Complaint operative, it should
10   dismiss the Air Force and Does 1-100 as party Defendants, leaving the United States as
11   the sole Defendant.
12       II.    SHORT STATEMENT OF FACTS
13              On May 16, 2019, an F-16C assigned to the 114th Fighter Wing, South Dakota
14   Air National Guard crashed into a commercial warehouse while on approach to March
15   Air Reserve Base in Riverside, California, allegedly injuring Plaintiff. On August 28,
16   2020, the Air Force received Plaintiff’s administrative claim, seeking damages for
17   personal injuries he allegedly sustained during the crash. On February 26, 2021, before
18   the statutorily-mandated six month period for the Air Force to consider his claim
19   expired, 28 U.S.C. § 2675(a), Plaintiff filed an FTCA complaint against the Air Force
20   and Does 1-100 in this Court.1 On April 26, 2021, Plaintiff voluntarily dismissed his
21   complaint after the undersigned Department of Justice counsel conferred with Plaintiff’s
22   counsel and explained that the Court lacked subject matter jurisdiction because the
23   action was prematurely filed.
24              On May 7, 2021, Plaintiff again sued the Air Force and Does 1-100. See ECF No.
25   1. Plaintiff served the summons and Complaint on the United States Attorney’s Office
26
27
     1
         See Flores v. United States Air Force, et al., 5:21-cv-00322-JWH-SP (C.D. Cal. February 26, 2021).
28
                                                                   3
     Case 5:21-cv-00818-JWH-KK Document 8 Filed 07/06/21 Page 5 of 12 Page ID #:44




1    for the Central District of California on May 12, 2021.2 See Ex. A (a copy of the
2    Complaint with the service date-stamped). On June 3, 2021, undersigned counsel from
3    the Department of Justice spoke with Plaintiff’s counsel and explained that she would
4    file a motion to dismiss for lack of subject matter jurisdiction under Fed. R. Civ. P.
5    12(b)(1) because the Complaint impermissibly names the Air Force and Does 1-100 as
6    Defendants, rather than naming the United States as the Defendant. See Exhibit B (email
7    correspondence between counsel), at 5, 8. Following the call, on June 9, 2021,
8    undersigned counsel wrote to Plaintiff’s counsel and provided legal authority supporting
9    this position and reiterated the plan to move to dismiss. Id. at 5-6.
10           On June 17, 2021, Plaintiff’s counsel informed the United States that she would
11   “file to amend,” after undersigned counsel did not agree to stipulate to Plaintiff filing an
12   amended complaint that named the United States and Does 1-100 and answer a “Master
13   Complaint” that would possibly include other plaintiffs, as suggested by Plaintiff’s
14   counsel. See Ex. B at 2. Plaintiff’s counsel did not obtain the United States’ written
15   consent to file an amended complaint. Id. Plaintiff filed the First Amended Complaint
16   on June 18, 2021, more than 21 days after the May 12, 2021 service on the United States
17   Attorney’s Office, without seeking leave of the Court or obtaining the United States’
18   written consent, as required by Rule 15(a). See ECF No. 7. In doing so, Plaintiff also
19   failed to comply with L.R. 15-1, as the First Amended Complaint was not attached to a
20   motion. See L.R. 15-1 (“Any proposed amended pleading must be filed as an attachment
21   to the related motion or stipulation.”).
22           While the First Amended Complaint’s case caption names the United States as a
23   Defendant instead of the Air Force, the Air Force remains a named Defendant in the
24   body of the Amended Complaint. See First Am. Compl. ¶ 8 (“Defendants UNITED
25
26   2
       The United States Attorney’s Office received a second mailing of the summons and Complaint on May 28, 2021. The May
27   28, 2021 package also included a “Statement of Consent to Proceed Before a United States Magistrate Judge,” a Civil Cover
     Sheet, a “Certification and Notice of Interested Parties” and a “Notice of Counsel” form. Because these additional forms are
28   not necessary for service under Fed. R. Civ. P. 4(i)(1), the operative service date remains May 12, 2021. As of the time of
     this filing, Plaintiff has not served the Attorney General, as required under Fed. R. Civ. P. 4(i)(1)(B).
                                                                  4
     Case 5:21-cv-00818-JWH-KK Document 8 Filed 07/06/21 Page 6 of 12 Page ID #:45




1    STATES GOVERNMENT, UNITED STATES AIR FORCE and DOES 1-100 are
2    hereinafter collectively referred to as ‘DEFENDANTS.’”). Further, the case caption and
3    the body of the First Amended Complaint still name Does 1-100 as Defendants. Id.
4    III.   ARGUMENT
5              A. The First Amended Complaint Is a Nullity.
6                 1. Procedure for Amending under Federal Rule of Civil Procedure 15.
7           Federal Rule of Civil Procedure 15(a) addresses amendments to pleadings before
8    trial. Pursuant to subparagraph (1)(A), a party may amend its pleading once as a matter
9    of course within 21 days after serving it, or, pursuant to subparagraph (1)(B), if the
10   pleading is one to which a responsive pleading is required, within “21 days after service
11   of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),
12   whichever is earlier.” Id. If the conditions of subparagraphs (1)(A) or (1)(B) are not
13   met, subparagraph (2) mandates that “[i]n all other cases, a party may amend its pleading
14   only with the opposing party’s written consent or the court’s leave.” Id.
15                2. The First Amended Complaint Is a Nullity and Should Be Stricken
16                   Because Plaintiff Did Not Comply with Federal Rule of Civil
17                   Procedure 15.
18          The Court should consider the Amended Complaint as null and without legal
19   effect because Plaintiff did not comply with Fed. R. Civ. P. 15(a) prior to filing it.
20   Plaintiff filed the First Amended Complaint on June 18, 2021, more than 21 days after
21   the Complaint was served, in violation of Rule 15(a)(1) because, in that circumstance,
22   the Rule requires leave of Court or the opposing party’s written consent before he could
23   file the First Amended Complaint. Fed. R. Civ. P. 15(a)(2). Plaintiff never obtained
24   either, rendering the First Amended Complaint null. Mnatsakanyan v. California Pro.
25   Corp. Cavalry Portfolio Servs., LLC, No. CV 12-04358, 2013 WL 10156242, at *2
26   (C.D. Cal. Jan. 22, 2013). See also Hardin v. Wal–Mart Stores, Inc., 813 F. Supp. 2d
27   1167, 1181 (E.D. Cal. 2011) (“If an amended pleading [cannot] not be made as of right
28   and is filed without leave of court or consent of the opposing party, the amended
                                                   5
     Case 5:21-cv-00818-JWH-KK Document 8 Filed 07/06/21 Page 7 of 12 Page ID #:46




1    pleading is a nullity and without legal effect.”). In ruling on this Motion, the Court need
2    only consider whether it should dismiss the action based on the original Complaint. The
3    First Amended Complaint is null and without legal effect and should be stricken. Id.
4                 B. Plaintiff’s Complaint Should Be Dismissed for Lack of Subject Matter
5                     Jurisdiction.
6                     1. Plaintiff Has the Burden of Establishing Subject Matter
7                         Jurisdiction.
8            A motion under Federal Rule of Civil Procedure 12(b)(1) challenges a federal
9    court’s jurisdiction to decide claims alleged in the complaint. Fed. R. Civ. P. 12(b)(1).
10   Federal courts are presumptively without jurisdiction over civil actions. Kokkonen v.
11   Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994). The plaintiff has the
12   burden to establish that subject matter jurisdiction is proper. McDougall v. Cty. of
13   Ventura, California, 495 F. Supp. 3d 881, 886 (C.D. Cal. 2020) (citing Ass’n of Am.
14   Med. Colls. v. United States, 217 F.3d 770, 778–79 (9th Cir. 2000)). Jurisdictional
15   challenges may be raised at any time. Attorneys Trust v. Videotape Computer Products,
16   Inc., 93 F.3d 593, 595 (9th Cir. 1996).
17           There are two types of motions to dismiss for lack of subject matter jurisdiction: a
18   facial attack and a factual attack. Thornhill Publ’g Co. v. Gen. Tel. & Elec. Corp., 594
19   F.2d 730, 733 (9th Cir. 1979). A facial attack on the complaint occurs when the attack is
20   unaccompanied by supporting evidence, and it challenges jurisdiction solely on the
21   pleadings. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). A
22   factual attack is one in which subject matter jurisdiction is challenged as a matter of fact,
23   and the challenger “disputes the truth of the allegations that, by themselves, would
24   otherwise invoke federal jurisdiction.” Id. at 1039. If the court determines that it lacks
25   subject matter jurisdiction, the court must dismiss the action. Fed. R. Civ. P. 12(h)(3).
26   This Motion constitutes a facial attack.3
27
28   3
      This Motion contains exhibits to support the United States’ Rule 15 argument. The Rule 12(b)(1) argument is based solely
     on the faces of the Complaint and First Amended Complaint.
                                                                6
     Case 5:21-cv-00818-JWH-KK Document 8 Filed 07/06/21 Page 8 of 12 Page ID #:47




1                 2. Subject Matter Jurisdiction Under the FTCA.
2          The United States cannot be sued except as it consents to be sued. United States v.
3    Sherwood, 312 U.S. 584, 586 (1941). The terms of the consent define the Court’s
4    jurisdiction. United States v. Mitchell, 445 U.S. 535, 538 (1980). Statutory waivers of
5    sovereign immunity are strictly construed in the United States’ favor. McMahon v.
6    United States, 342 U.S. 25, 27 (1951). Waiver of sovereign immunity involves strict
7    compliance with the conditions by which the United States may be sued. Williams v.
8    United States, 711 F.2d 893, 899 (9th Cir. 1983). If sovereign immunity has not been
9    waived, the Court lacks subject matter jurisdiction. Beyene v. United States, No. 11-
10   4445, 2011 WL 5570775, at *4 (C.D. Cal. Nov. 15, 2011) (citing McCarthy v. United
11   States, 850 F.2d 558, 560 (9th Cir. 1988)).
12         The FTCA, 28 U.S.C. §§ 1346(b)(1), 2671-2680, is a limited waiver of the United
13   States’ sovereign immunity for certain tort claims. Under the FTCA, jurisdiction exists
14   only for “civil actions on claims against the United States . . . .” 28 U.S.C. § 1346(b)(1)
15   (emphasis added); F.D.I.C. v. Craft, 157 F.3d 697, 706 (9th Cir. 1998) (dismissing
16   FTCA claims against agency for lack of jurisdiction). Although claims under the FTCA
17   arise from the acts or omissions of United States agencies, “an agency itself cannot be
18   sued under the FTCA.” Id. See also Mata v. United States Dep’t of Navy, 2:20-cv-
19   024483-ODW, 2020 WL 5983927, at *4 (C.D. Cal. Mar. 26, 2020) (dismissing
20   complaint because “the only proper defendant in an FTCA action is the United States,
21   not its agency,” and ruling that “the Navy is not a proper FTCA defendant.”). The
22   FTCA does not permit Plaintiff to sue “Doe” Defendants. Lance v. United States, 70
23   F.3d 1093, 1095 (9th Cir. 1995).
24
25
26
27
28
                                                   7
     Case 5:21-cv-00818-JWH-KK Document 8 Filed 07/06/21 Page 9 of 12 Page ID #:48




1                 3. The Court Lacks Subject Matter Jurisdiction Because the United
2                    States Air Force and Does 1-100 Are Not Proper FTCA Defendants.
3          Because the First Amended Complaint is a nullity and the original Complaint is
4    operative, the Court should dismiss the action for lack of subject matter jurisdiction.
5    Dismissal is required because the Air Force, the only named federal party, is not a proper
6    FTCA defendant. See, e.g., Hansley v. Dep’t of Navy, et al., No. 7:19-CV-133-FL, 2021
7    WL 2546716, at *2-3 (E.D.N.C. June 21, 2021) (dismissing FTCA complaint against
8    Navy for lack of subject matter jurisdiction because “the FTCA remedy allows liability
9    solely for the United States.”); Domantay v. United States Dep’t of Veterans Affs., No.
10   18-CV-03726-SK, 2018 WL 10501631, at *2 (N.D. Cal. Dec. 10, 2018) (ruling that the
11   “United States is the only proper party defendant in a FTCA action,” and dismissing
12   complaint against agency for lack of subject matter jurisdiction).
13         Plaintiff’s naming Does 1-100 as Defendants is also improper, requiring dismissal
14   of the action. The FTCA does not permit Plaintiff to sue “Doe” Defendants. Lance v.
15   United States, 70 F.3d 1093, 1095 (9th Cir. 1995) (affirming dismissal of “Doe”
16   Defendants because the United States is the only proper FTCA defendant). See also
17   Nero v. Ives, No. CV 14-00859, 2014 WL 3347529, at *6 (C.D. Cal. May 27, 2014),
18   report and recommendation adopted, No. CV 14-00859 2014 WL 3347539 (C.D. Cal.
19   July 7, 2014) (dismissing complaint for lack of subject matter jurisdiction because Doe
20   Defendant Bureau of Prisons agents were improper FTCA defendants); Sec. Nat. Ins. Co.
21   v. United States, No. 2:13-CV-01594-MCE, 2014 WL 546551, at *4 (E.D. Cal. Feb. 11,
22   2014), aff’d, 637 F. App’x 347 (9th Cir. 2016) (granting motion to dismiss Doe
23   Defendants for lack of subject matter jurisdiction because it “is well taken” that they “are
24   not proper defendants under the FTCA.”). Accordingly, the Court should dismiss the
25   action for lack of subject matter jurisdiction because the Air Force and Does 1-100 are
26   the only Defendants named in the Complaint.
27
28
                                                  8
     Case 5:21-cv-00818-JWH-KK Document 8 Filed 07/06/21 Page 10 of 12 Page ID #:49




1              C. If the First Amended Complaint Has Legal Effect, the Court Should
2                  Dismiss the Air Force and Does 1-100 From the Action.
3           In the alternative, if the First Amended Complaint has legal effect, the Court
4     should dismiss the Air Force and Does 1-100 from the lawsuit, for the reasons argued
5     above, leaving the United States as the only Defendant. While not named in the case
6     caption, the Air Force remains a named Defendant, and is included by reference, with
7     Does 1-100, in paragraphs through which Plaintiff alleges negligence and seeks relief.
8     See First Am. Compl. ¶¶ 8, 9, 119, 120, 121, 123, 124, 125; id. at 13 (“Prayer for Relief”
9     paragraphs). Because the United States is the only proper Defendant, the Air Force and
10    Does 1-100 should be dismissed for lack of subject matter jurisdiction.
11          IV.    CONCLUSION
12          The First Amended Complaint is null and without legal effect because Plaintiff
13    failed to comply with Fed. R. Civ. P. 15(a). The Court should therefore dismiss the
14    action for lack of subject matter jurisdiction because no FTCA action can lie against an
15    administrative agency and Doe Defendants, the only party Defendants named in the
16    Complaint. In the alternative, should the First Amended Complaint control, the Court
17    should dismiss all Defendants except the United States.
18
19
20
21
22
23
24
25
26
27
28
                                                  9
     Case 5:21-cv-00818-JWH-KK Document 8 Filed 07/06/21 Page 11 of 12 Page ID #:50




1      Dated: July 6, 2021                 Respectfully submitted,
2                                          BRIAN BOYNTON
                                           Acting Assistant Attorney General
3
                                           Civil Division
4
                                           TRACY L. WILKISON
5                                          Acting United States Attorney

6                                           /s/ Irene A. Firippis
                                           IRENE A. FIRIPPIS (DC Bar No. 1029548)
7                                          Trial Attorney
                                           United States Department of Justice
8                                          Civil Division, Torts Branch
                                           Aviation, Space & Admiralty Litigation
9                                          P.O. Box 14271
                                           Washington, DC 20044-4271
10                                         Tel: (202) 514-4074
                                           Fax: (202) 616-4002
11                                         irene.a.firippis@usdoj.gov
12                                         Attorneys for the United States and
13                                         United States Air Force

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             10
     Case 5:21-cv-00818-JWH-KK Document 8 Filed 07/06/21 Page 12 of 12 Page ID #:51




1                                 CERTIFICATE OF SERVICE
2           I, Irene Firippis, hereby certify that a copy of the United States’ Notice of Motion
3     and Motion to Dismiss, and Memorandum of Points and Authorities was electronically
4     filed with the Court using CM/ECF on July 6, 2021. I further certify that said document
5     was served upon each of the following via transmission of Notices of Electronic Filing
6     generated by CM/ECF and/or electronic mail:
7
8                                      Christopher B. Dolan
                                          Aimee E. Kirby
9                                       Dolan Law Firm PC
                                         1438 Market Street
10                                   San Francisco, CA 94102
                                           415-421-2800
11                                       Fax: 415-421-2830
                                  chris.dolan@dolanlawfirm.com
12
                                  aimee.kirby@dolanlawfirm.com
13
                                                   /s/ Irene A. Firippis
14
                                                   Trial Attorney
15                                                 United States Department of Justice
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  11
